Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 5/9/2022.

The application has been amended as follows:

Claims 1 and 10-15 have been amended as follows:

1. A method of analyzing a propeller status of a wireless aerial robot, the method comprising:
measuring status information related to the propeller status by a sensor of a propeller;
determining whether an operation of the propeller is abnormal based on the status information to generate operation information;
transmitting the status information and the operation information regarding whether an operation of the propeller is abnormal to a control unit using short range wireless communication;
; and
wirelessly charging a battery connected to the sensor by passing a wireless charging receiving unit disposed in a blade of the propeller over a wireless charging transmitting coil disposed in a drone arm of the wireless aerial robot.

10. (Cancelled)

11. A wireless aerial robot, comprising:
a main body;
a propeller for flying the wireless aerial robot; and
a drone arm for connecting the propeller with the main body, wherein the propeller includes:
a sensor configured to measure status information related to a propeller status of the propeller, a micro control unit (MCU) configured to determine whether an operation of the propeller is abnormal based on the status information to generate operation information regarding whether an operation of the propeller is abnormal, and
a short range wireless communication unit configured to transmit the status information and the operation information to a control unit using short range wireless communication, 
a battery for supplying power to the MCU and the sensor, 
a wireless charging receiving unit for charging the battery by a rotation of the propeller, and
wherein the control unit is disposed in the main body of the wireless aerial robot, and the control unit is configured to analyze a flight status of the wireless aerial robot based on the status information and the operation information regarding whether the operation of the propeller is abnormal.

12. (Cancelled) 

13. The wireless aerial robot of claim [[12]] 11, wherein the MCU and the sensor are disposed on a first side of the propeller, and
wherein the battery and the wireless charging receiving unit are disposed at a second side of the propeller, the second side of the propeller being opposite to the first side of the propeller.

14. The wireless aerial robot of claim [[12]] 11, wherein the drone arm includes a wireless charging transmission unit for generating power through the wireless charging receiving unit.

15. The wireless aerial robot of claim [[12]] 11, wherein the battery is a thin film battery.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art on record is over Kessler et al. (US 
2019/0079511, hereinafter Kessler).
	Kessler discloses:

A method of analyzing a propeller status of a wireless aerial robot, the method comprising:
measuring status information related to the propeller status by a sensor of a propeller (Figs. 3-5);
determining whether an operation of the propeller is abnormal based on the status information to generate operation information (Figs. 3-5);
transmitting the status information and the operation information regarding whether an operation of the propeller is abnormal to a control unit using short range wireless communication (Figs. 3-5);
analyzing, by the control unit, a flight status of the wireless aerial robot based on the status information and the operation information regarding whether the operation of the propeller is abnormal (Figs. 3-5); and
…
Kessler does not disclose:
wirelessly charging a battery connected to the sensor by passing a wireless charging receiving unit disposed in a blade of the propeller over a wireless charging transmitting coil disposed in a drone arm of the wireless aerial robot.

Regarding claim 11, the claims recite analogous limitations to claim 1 and is therefore deemed allowable.
	
Regarding claims 2-9, the claims are dependent on allowable claim 1 and are therefore deemed allowable.

Regarding claims 13-20, the claims are dependent on allowable claim 11 and are therefore deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                    
/SZE-HON KONG/Primary Examiner, Art Unit 3661